DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to applicant’s response to election/restriction filed 8/18/2022.
Applicant’s election without traverse of claims 1-3, and now including amended claims 11-15 is acknowledged.
Claims 1-5, 7-9, and 11-15 are currently pending; Claims 4-5 and 7-9 have been withdrawn; Claims 1-3 and 11-15 are being examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The 6 IDS documents on file have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 13 and 15:
In claims 13 and 15, respectively, the metes and bounds of the terms “pretensioning element” and “positive guide” are indefinite and unknown to the Examiner. For examination purposes they are broadly being considered to be elements that are capable of providing similar motions as the invention, until further clarified.
Claims depending from the above claim(s) are rejected as depending from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghirlandi US 2002/0139087.
Regarding claim 1: 
Ghirlandi teaches a device for making a pouch (1) received in a wrapping (6), comprising a pouch making device which is adapted to produce a pouch containing brewable material in a water-permeable wrapping (in at least [0002] Ghirlandi describes the device as part of a larger machine that includes pouch making means), and comprising 
a sealing station (16) with two sealing jaws (17) movable relative to each other for sealing the pouch in a wrapping formed by a wrapping material ([0037]), further comprising 
a pouch handling device (12) for removing the finished pouch from the pouch making device and 
a wrapping material handling device ([0031] last sentence) for handling the wrapping material during the U-shaped wrapping of the wrapping material, wherein the pouch handling device and the wrapping material handling device are adapted such that the pouch held by pouch handling device and the wrapping material held by the wrapping material handling device are introduced into the sealing station ([0037]).
Regarding claim 2: 
Ghirlandi teaches the device according to claim 1, as discussed above, further comprising a wrapping material feeding device (13) which holds a length piece of wrapping material between the finished pouch located in the pouch making device and the sealing station (e.g. see claim 11).Regarding claim 3: 
Ghirlandi teaches the device according to claim 1, as discussed above, further comprising a clamping device (12a, 12p) associated with the sealing station which holds the pouch together with the U-shaped film enclosing the pouch between the jaws of the sealing station prior to closing the jaws (envisaged in FIG. 5).
Regarding claim 11: 
Ghirlandi teaches the device according to claim 1, as discussed above, further comprising (see annotated FIG. 5 below) a first shaft (S1) which carries at least one first sealing jaw (J1) of the two sealing jaws and a second shaft (S2) which carries at least one second sealing jaw (J2) of the two sealing jaws cooperating with the first sealing jaw during sealing of the film wrapping, and in that the first and second shafts have a common rotational axis (both move relative to each other about axis A1) and are movable relative to one another in order to space apart the sealing jaws for accommodating the pouch and the film and to apply them to one another for sealing the film.

    PNG
    media_image1.png
    498
    640
    media_image1.png
    Greyscale
Regarding claim 12: 
Ghirlandi teaches the device according to claim 11, as discussed above, wherein the sealing jaws are substantially rigidly attached to the associated shaft (see FIG. 5).Regarding claim 13: 
Ghirlandi teaches the device according to claim 11, as discussed above, further comprising a pretensioning element which acts on at least one of the sealing jaws when the sealing jaws are applied and holds the sealing jaws against each other under pretension (motion prior to contact can be considered pretensioning; the drive associated with that motion would be considered the pretensioning element).Regarding claim 14: 
Ghirlandi teaches the device according to claim 11, as discussed above, characterized in that the two shafts are driven via a common drive shaft (shaft at A1).Regarding claim 15: 
Ghirlandi teaches the device according to claim 11, as discussed above, characterized in that the two shafts are coupled via a positive guide (since positive guide doesn’t have an established definition, the shaft at A1 can be considered to provide a positive guide to ensure the jaws perform proper sealing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731